Garnett, P. J. The only question in this case is disposed of hy the ruling in Wharton v. Wright [ante p. 343], Appellant in this declaration charges appellees with libel, and appellees defend on the ground that the communication was privileged. There was evidence tending to prove that the alleged privilege was used to gratify a malicious spirit, and appellant had the right to have the case submitted to the jury. Repetition of what is said in Wharton v. Wright is unnecessary. The court erred in directing the jury to find the defendants not guilty. The judgment is reversed and the cause remanded. Reversed and remanded.